DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 9-11, and 13-23 are pending. Claims 22-23 were added in the response filed August 9, 2022. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2020.

Finality of the Previous Office Action
	The Office action mailed February 9, 2022, is a non-final rejection. The conclusion paragraph indicating finality was inadvertently included.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-10 are indefinite because they depend from canceled claim 8. This is a new rejection not necessitated by amendment. Therefore, this Office action is non-final.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022455 A1), Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant) and Kuebelbeck et al. (US 10,065,993). 
Chade et al. teach a method of treating renovascular disease comprising intrarenal delivery of VEGF (p. F1345, col 2). 
Chade et al. do not teach that the VEGF is conjugated to an elastin-like polypeptide, or to a kidney-targeting agent.
Chilkoti teaches a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]) Embodiments with 90 repeats are specifically disclosed (¶ [0222]). An ELP sequence comprising 90 repeats of VPGXG comprises between 5 and 320 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG). Chilkoti teaches that the pharmaceutical composition further comprises a pharmaceutically acceptable carrier (¶ [0078], [0079]). Chilkoti teaches that the therapeutic agent may be VEGF (Table 1). 
Pasqualini et al. teach that CLPVASC and CGAREMC (identical to instant SEQ ID Nos: 5 and 6, respectively) are kidney-selective peptides (p. 364, col 2).
Kuebelbeck et al. teach renal targeting conjugates containing a peptide and an active compound, wherein the peptide selectively targets the kidney and wherein the active compound may be a macromolecule, including proteins. The peptide are bonded to the active compound molecule in order to facilitate kidney-specific concentration of the active compound (col 3, lines 14-24; col 6, line 64 - col 7, line 9).
It would have been obvious to conjugate a kidney-targeting peptide taught by Kuebelbeck et al. or Pasqualini et al. to an elastin-like polypeptide-VEGF conjugate taught by Chilkoti, and to substitute the kidney-targeting peptide-elastin-like polypeptide-VEGF conjugate for the VEGF in the method of treating renovascular disease taught by Chade et al. One of ordinary skill in the art would have been motivated to conjugate a kidney-targeting peptide to the elastin-like polypeptide-VEGF conjugate because Chade et al. teach that VEGF is useful for treating a kidney disease. As a result, one of ordinary skill in the art would recognize a need to deliver VEGF to the kidney, and would select the peptides taught by Kuebelbeck et al. or Pasqualini et al. as targeting sequences. In addition, one of ordinary skill in the art would have been motivated to use the elastin-like polypeptide-VEGF conjugate given that Chade et al. teaches that VEGF has a short half-life (p. F1347, col 2), and that Chilkoti teaches that elastin-like polypeptide conjugation results in a longer half-life for therapeutic proteins (¶ [0007]). There would have been a reasonable expectation of success given that Chilkoti reduce to practice the production of the elastin-like polypeptides conjugated to therapeutic proteins (Example 1).
The limitation in claim 1 that the composition “improves the deposition and retention of the therapeutic agent in the renal cortex relative to the non-conjugated therapeutic” is a property of the composition. Because the composition obvious over the cited art meets all of the structural limitations of the claim, the property limitation is also met.
	For these reasons, the combination of Chade et al., Chilkoti, Pasqualini et al. and Kuebelbeck et al.  satisfies all of the limitations of claims 1-4 and 21.
	Response to the Arguments 
Applicant's arguments filed August 9, 2022, have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not look to Pasqualini to target the elastin-like polypeptide-VEGF conjugate taught by Chilkoti to kidneys because of the differences between the references.  Applicant argues that Pasqualini discloses very large objects such as the M13 phage and red blood cells attached to many copies of kidney-targeting peptides, whereas Chilkoti discloses a soluble protein with a smaller hydrodynamic radius of less than 10 nm and one copy of a therapeutic agent peptide. The declaration by Gene Bidwell under 37 CFR 1.132 filed January 20, 2022, in paragraph 5 presents the differences between the cargo in Pasqualini and Chilkoti.
	This line of argument and the evidence in declaration are not persuasive. Focusing on the differences between M13 phage and the claimed ELP misses the point of the prior art use of phage display. The prior art uses phage display as a means to identify peptides that can be used for organ targeting in general, not for targeting of M13 specifically. Phage-display is well-known in the prior art, as evidenced by the multiple review articles cited in Pasqualini (citations 10-13). Evidence that the intended use of the peptides identified in the screen is much broader is found in the Pasqualini reference at p. 366, last paragraph:
Organ-selective targeting molecules isolated from random libraries following the procedures described here may have a variety of uses. It may be possible to graft motifs to surface molecules of viruses or cells used in gene therapy. Other possibilities include their use in the preparation of drug conjugates or liposomes with specific targeting properties. 

Given that one of ordinary skill in the art would understand that the phage display system utilized by Pasqualini is a convenient screening means and that delivery of M13 phage is not the entire purpose of the reference, it would have been obvious to apply the peptides to other applications, including delivery of the ELP taught by Chilkoti.
Applicant argues that the Examiner’s analysis of the Declaration uses the wrong standard. Applicant asserts that the declaration was submitted to show “that there would not be motivation to head in the direction of the Office Action to arrive at the present invention, not that there was some conclusive proof of efficacy” (Applicant’s response p. 11). In response, it is noted that paragraph 5 of the Bidwell declaration states (emphasis added): “Even assuming, for the sake of argument, that one were motivated to apply the peptides to other applications, one would not have a reasonable expectation or chance of success.” In addition, paragraph 6 of the Bidwell declaration states (emphasis added): “In addition to dramatic differences in cargo between the cited prior art and the present invention, there are other factors that would lead one skilled in the art not to have a reasonable expectation of success.” As a result, the cited case law, which addresses expectation of success is on point.
Furthermore, the prior art includes additional examples of kidney targeting peptides that are suitable for delivering a wide array of cargo species. For example, Kuebelbeck et al. (US 10,065,993) teach renal targeting conjugates containing a peptide and an active compound, wherein the peptide selectively targets the kidney and wherein the active compound may be a macromolecule, including proteins, or a small molecule drug or diagnostic agent. The peptide are bonded to the active compound molecule in order to facilitate kidney-specific concentration of the active compound (col 3, lines 14-24; col 6, line 64 - col 8, line 29). The Kuebelbeck et al. reference further supports the obviousness rejection because it establishes that kidney targeting peptides are not limited to delivering M13 phage to the target organ, are not limited to the peptides taught by Pasqualini et al., and are not limited to peptides identified by phage display.
In addition, to address the evidence in paragraph 6 of the Bidwell declaration,  the prior art includes examples of kidney targeting peptides that are first tested in mice models and intended for development for human use. For example, Kuebelbeck et al. (US 10,065,993) utilizes mice in organ distribution studies (Example 2) to support patented claims to a method of targeting in a kidney in a subject in need thereof (claim 17). The subject in Kuebelbeck et al. is not limited to mice models but rather includes humans (col 1, lines 35-46). The Kuebelbeck et al. reference supports the obviousness rejection because it establishes that there is a reasonable expectation in the art that kidney targeting peptides tested in mice models can progress to development for use in humans.
In response, Applicant argues that the teaching of Kuebelbeck fails to support the rejection because the Kuebelbeck peptides are different from the kidney targeting peptide (KTP) of the claimed invention. Applicant argues that one would not compare or interchange the Kuebelbeck with the peptides from Pasqualini. This line of argument is not persuasive. The claims are not limited to a particular kidney targeting peptide sequence. In claim 1, the term “kidney targeting peptide” is generic and encompasses all peptides capable of targeting to the kidneys. Therefore, embodiments using the peptides of Kuebelbeck meet the structural limitations of the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific KTP exemplified in the instant specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remainder of the arguments and declaration evidence pertain to the wherein clause in claim 1 “wherein the therapeutically effective amount of ELP coupled to the therapeutic agent improves the deposition and retention of the therapeutic agent mostly in the renal cortex relative to the a non-conjugated therapeutic.” The prima facie case for obviousness is based on the analysis that one of ordinary skill in the art would have been motivated to combine the ELP-VEGF of Chilkoti with the kidney-targeting peptides of Kuebelbeck or Pasqualini in order treat renovascular disease with VEGF as taught by Chade et al. because 1) the ELP-VEGF would improve the art-recognized problem of VEGF half-life, and 2) kidney-targeting would be beneficial for kidney disease treatment. With respect to the renal cortex selectivity recited in the wherein clause, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
However, Applicant is alleging unexpected results pertaining to renal cortex selectivity.
The declaration by Alejandro Chade under 37 CFR 1.132 filed January 20, 2022, presents evidence that the tubules are not exclusive to the renal cortex and that, as a result, one of ordinary skill in the art would not expect renal cortex selectivity based on Pasqualini et al. 
First, the evidence is insufficient to overcome the prima facie case because the record lacks a comparison between the claimed subject matter and the closest prior art. MPEP § 716.02(e) establishes that a comparison of the claimed subject matter with the closest prior art is required to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 	
In the instant case, the closest prior art of Chilkoti teaches a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]) and wherein embodiments with 90 repeats are specifically disclosed (¶ [0222]). Chilkoti teaches that the therapeutic agent may be VEGF (Table 1). 
The difference between the closest art of Chilkoti and the claimed invention is the presence of the kidney targeting agent coupled to the ELP.
The Chade declaration does not present any new experimental data. The data relied upon for the allegation of unexpected results, namely improved deposition and retention of the therapeutic agent mostly in the renal cortex relative to a non-conjugated therapeutic, is in the original specification.
Paragraph [0049] of the original specification states: 
In addition to the whole-organ ex vivo imaging, the kidneys were frozen and sectioned to determine the intrarenal distribution of the polypeptides. Fluorescence slide scanning revealed that all polypeptides were mostly confined to the renal cortex (FIG. 3A). When examined microscopically (FIG. 3B), KTP- ELP was localized around the nephron (marked by synaptopodin staining) and was detectable in both the blood vessel walls (as indicated by CD31 staining) and in the surrounding proximal and distal tubules. Images taken in the outer medulla and co-stained with calbindin to mark the collecting ducts also showed high levels of KTP-ELP within the ductal epithelial cells. SynB1- ELP and Tat-ELP had very similar intrarenal distributions (data not shown).

In this section “the polypeptides” includes unconjugated ELP, ELP conjugated to kidney targeted peptides (KTP-ELP) as well as ELP conjugated to cell-penetrating peptides (SynB 1-ELP, Tat-ELP). All four polypeptides exhibited accumulation mostly at the renal cortex (FIG. 3A). KTP-ELP, SynB1- ELP and Tat-ELP accumulated in kidney to a greater extent than the unconjugated ELP but it is not clear from this FIG. 3A for paragraph [0049] that the conjugated ELP exhibited great renal cortex selectivity than the unconjugated ELP.
Therefore, there is insufficient evidence to attribute the alleged unexpected results, namely improved deposition and retention of the therapeutic agent mostly in the renal cortex relative to a non-conjugated therapeutic, to the kidney targeting peptide, which is the difference between the closest art and the instant claims. 
MPEP § 2145(II) states: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
In the instant case, the data in the instant specification showing unconjugated ELP accumulating mostly in the renal cortex (FIG. 3A) suggests that the ELP polypeptides taught by Chilkoti would inherently achieve the same result, although this fact was unknown in the prior art.
In the response filed August 9, 2022, Applicant states (pp. 13-14 of Applicant’s response, bridging paragraph): 
In reviewing these data to specifically look at "renal cortex specificity," the present inventors have shown that KTP-ELP is almost two times more specific for the renal cortex than ELP. This result is superior and unexpected compared to the closest prior art identified by the13 Attorney Docket No. 11637N/14139C0Response to Office Action dispatched February 9, 2022Examiner. See A and B below, which demonstrates the renal cortex and renal medulla levels of ELP and KTP-ELP:

This statement is followed by three figures on p. 14 of the response, A-C, and the conclusion “This clearly rebuts the notion relied upon in the Office Action that the ‘ELP polypeptides’ taught by Chilkoti would inherently achieve the same result.”
	This new argument is not persuasive.
	First, Figures A-C are not present in the original specification nor in a previously submitted declaration. In order to be considered, this evidence must be included in a declaration (MPEP § 716.01(c)(II).
	Second, Applicant has not identified the amino acid sequence of KTP. In paragraph [0047], the specification cites reference 6 for the definition of KPT. Reference 6 is Pasqualini, which discloses both SEQ ID NOs: 5 and 6 but identifies SEQ ID NO: 5 as superior. Assuming that the KTP is SEQ ID NO: 5, the results presented in figures A-C are not commensurate in scope with the claim which recites “kidney targeting peptide” generally. MPEP § 716.02(d) requires that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. 
Finally, MPEP § 716.02(b) states that: The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) The burden is on Applicant to show the statistical and practical significance of KTP-ELP being “two times more specific for renal cortex than ELP”.
	For these reasons, the rejection is maintained.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022444 A1) and Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant) and Kuebelbeck et al. (US 10,065,993), as applied to claims 1-4 and 21 above, in further view of Raucher et al. (US 2010/0022466 A1).
Neither Chade et al., Chilkoti, Pasqualini et al. nor Kuebelbeck et al. teach that the repeat may be VPGXG wherein X is Val, Ala, or Gly in a 1:8:7 ratio.
Raucher et al. teach elastin-like polypeptides for delivery of therapeutic proteins. Raucher et al. teach an elastin-like polypeptide with 160 repeats of the sequence XGVPG wherein X is V, A, G in a ratio of 1:8:7 (¶ [0120], Figure 2).
It would have been obvious to conjugate a kidney-targeting peptide taught by Pasqualini et al. or Kuebelbeck et al. to an elastin-like polypeptide-VEGF conjugate taught by Chilkoti, and to substitute the kidney-targeting peptide-elastin-like polypeptide-VEGF conjugate for the VEGF in the method of treating renovascular disease taught by Chade et al. for the reasons presented above. It would have been further obvious to use the elastin-like polypeptide of Raucher et al. because Chilkoti teaches that the elastin-like polypeptide can comprise a range of numbers of repeats, and sequences with a range of ratios for the composition of variable X (¶ [0069]). There would have been a reasonable expectation of success given that Chilkoti (Example 1) and Raucher et al. (¶ [0109], [0120]) teach all the method needed to fuse therapeutic proteins in general to the elastin-like polypeptides using standard recombinant DNA technology and protein purification techniques.
	Response to the Arguments
	In the response filed August 9, 2022, Applicant traversed the rejection on the grounds that Raucher fails to cure the deficiencies of Chade, Chilkoti, and Pasqualini raised in the traversal of the previous rejection. These arguments are addressed above. The obviousness rejection of claims 5-6 is maintained for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the response filed August 9, 2022, Applicant requested that the following rejections be held in abeyance.

Claims 1-6 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,081,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Patented claim 2 recites a pharmaceutical composition comprising an elastin-like polypeptide coupled to a therapeutic agent, wherein the ELP includes an amino acid sequence having about 5 to about 160 repeats of the amino acid sequence VPGXG, where X is any amino acid except proline. The patented number of repeats about 5 to about 160, falls within the claimed range between 5 and 320. Patented claim 11 of the reference application states that the composition further comprises a kidney targeting peptide. Because the structure of the patented composition is the same as the instantly claimed composition, the limitation regarding renal cortex deposition is inherently met, satisfying all of the limitations of claims 1 and 21.
With respect to claims 2-4, patented claim 12 states that the therapeutic agent is VEGF. Patented claim 13 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 5 states that the ELP comprises about 160 repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.

Claims 1-7, 11, 13, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,322,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Patented claim 5 recites a pharmaceutical composition, comprising: a therapeutically effective amount of elastin-like polypeptide (ELP) coupled to a therapeutic agent; a drug binding domain coupled to the ELP; and a pharmaceutically acceptable carrier; wherein the ELP includes an amino acid sequence having about 5 to about 320 repeats of the amino acid sequence GVPGX (SEQ ID NO: 1); wherein X in the sequence GVPGX (SEQ ID NO: 1) is any amino acid except proline; wherein the drug binding domain does not bind the therapeutic agent and wherein the therapeutically effective amount of the ELP coupled to the therapeutic agent improves the deposition and retention of the therapeutic agent in the kidney relative to a non-conjugated therapeutic. Patented claim 4 of the reference application states that the composition further comprises as kidney targeting peptide, satisfying all of the limitations of claims 1, 11 and 21.
With respect to claims 2-4, patented claim 2 states that the therapeutic agent is VEGF. Patented claim 11 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 7 states that the ELP comprises repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.
With respect to claims 7 and 22, patented claim 8 states that the ELP is selected from amino acid sequences of SEQ ID NOs: 2, 3 and 4.
With respect to claims 13 and 23, patented claim 10 states the drug-binding domain is selected from amino acid sequences of SEQ ID NOs: 9, 10, 11, and 12.

Claims 1, 5, 6,  and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,248,038 (Application No. 16/834,549). Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 19 recites a renal cortex targeting elastin-like polypeptide (ELP) comprising at least 5 and up to 671 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of the repeat units is individually selected from the group consisting of any amino acid except proline, and a therapeutic agent for treating a renal disorder. Claims 4-6 require between 5 and 95, between 31 and 95, and between 63 and 95 of the repeat units. Claim 35 states that the ELP comprises a targeting domain.
An ELP sequence comprising between 5 and 95, between 31 and 95, and between 63 and 95  repeats of VPGXG comprises between 5 and 320 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG).
It would have been obvious to formulate the ELP and therapeutic agent claimed in U.S. Patent No. 11,248,038 with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the patented claims recite a method of using the ELP and therapeutic agent to treat a renal disorder. It would have been obvious to use a kidney-targeting agent as the targeting agent given that the patented claims recite a renal cortex targeting ELP and a method of treating a renal disorder.
The resulting composition would satisfy all of the limitations of instant claims 1 and 21.
With respect to claims 5 and 6, patented claim 9 requires that the repeat units include V:G:A in a 1:4:3 ratio.

Claims 1, 5, 6, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of copending Application No. 16/834,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reference claim 8 recites a renal cortex targeting elastin-like polypeptide (ELP) comprising 223 and 671 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of the repeat units is individually selected from the group consisting of any amino acid except proline. An ELP sequence comprising between 223 and 671 repeats of VPGXG comprises repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG). The number of GVPGX repeats overlaps with the claimed range of repeats of 5 to 320. Overlapping ranges are prima facie obvious (MPEP § 2144.05(I)).
Reference claim 16 requires that the composition further comprise a targeting domain. It would have been obvious to use a kidney-targeting agent given that the reference claims recite a  renal cortex targeting ELP.
Reference claim 17 requires that the ELP is combined with a therapeutic agent for treating a renal disorder.
It would have been obvious to formulate the ELP and therapeutic agent claimed in the reference application with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the reference application also claims a method of using the ELP and therapeutic agent to treat a renal disorder.
The resulting composition would satisfy all of the limitations of instant claims 1 and 21.
With respect to claims 5 and 6, reference claim 15 requires that the repeat units include V:G:A in a 1:4:3 ratio.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1675